FILED
                               NOT FOR PUBLICATION                          OCT 01 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



GODOFREDO BARRAGAN AVARCA;                         No. 08-75210
MARIA D. BARRAGAN,
                                                   Agency Nos. A076-847-295
               Petitioners,                                    A076-847-296

  v.
                                                   MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Godofredo Barragan Avarca and Maria D. Barragan, natives and citizens of

Mexico, petition for review the Board of Immigration Appeals’ order dismissing

their appeal from an immigration judge’s removal order. We dismiss the petition

for review.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      In their opening brief, petitioners fail to address, and thereby waive any

challenge to, the agency’s order denying their application for cancellation of

removal. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996)

(issues not specifically raised and argued in a party’s opening brief are waived).

      We lack jurisdiction to review the agency’s denial of Barragan Avarca’s

request for voluntary departure. See 8 U.S.C. § 1229c(f); Tovar-Landin v.

Ashcroft, 361 F.3d 1164, 1166 (9th Cir. 2004).

      PETITION FOR REVIEW DISMISSED.




                                          2                                      08-75210